UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2008


MICHAEL ROBERT GALLAGHER,

                        Plaintiff - Appellant,

          v.

DENISE BITZ, Director of Brother Wolf Animal Rescue,

                        Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cv-00215-MR-DLH)


Submitted:   December 16, 2014               Decided: December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Robert Gallagher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Robert Gallagher appeals the district court’s

order dismissing his civil action for lack of subject matter

jurisdiction.         On appeal, we confine our review to the issues

raised    in    the     Appellant’s     brief.      See     4th    Cir.   R.    34(b).

Because Gallagher’s informal brief does not challenge the basis

for the district court’s disposition, Gallagher has forfeited

appellate review of the court’s order.                 Accordingly, we affirm

the district court’s judgment.                 We deny Gallagher’s motion to

expedite decision and dispense with oral argument because the

facts    and    legal    contentions     are     adequately       presented     in   the

materials      before    this   court    and     argument    would    not      aid   the

decisional process.



                                                                              AFFIRMED




                                          2